Citation Nr: 0206763	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-23 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for bilateral pes planus with calluses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied the veteran's claims of entitlement to service 
connection for PTSD and a skin condition.  The RO also 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for hypertension, pes planus with calluses, and 
discogenic disease L5-S1.  

The veteran's claim was initially before the Board in August 
1997.  At that time, the Board denied the veteran's claims 
for service connection for a skin condition, and determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for 
discogenic disease at L5-S1.  The Board remanded the 
veteran's claim for service connection for PTSD, as well as 
the issues of whether new and material evidence had been 
submitted in order to reopen the veteran's claims for service 
connection for hypertension and bilateral pes planus with 
calluses.  

By rating decision dated August 1999, the Board granted 
service connection for PTSD.  Accordingly, the only two 
remaining issues in appellate status are whether the veteran 
has submitted new and material evidence in order to reopen 
claims for service connection for hypertension and bilateral 
pes planus with calluses.

In February 2001, the Board determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claims of service connection for hypertension and 
bilateral pes planus with calluses.  Thereafter, the veteran 
appealed the Board's decision, and in July 2001, the United 
States Court of Veterans Appeals (Court) ordered that the 
veteran's claim be remanded for compliance with the Veteran's 
Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  A RO decision in August 1978 denied the veteran's claim 
of entitlement to service connection for pes planus with 
calluses.

2.  The additional evidence associated with the claims folder 
since the August 1978 RO decision is not new evidence as 
compared to the evidence reviewed by the RO in August 1978, 
but rather, cumulative and redundant evidence.

3.  In December 1978, the RO determined that no change was 
warranted in the veteran's claim for service connection for 
hypertension.  

4.  The additional evidence associated with the claims folder 
since the December 1978 RO decision is not new evidence as 
compared to the evidence reviewed by the RO in December 1978, 
but rather, cumulative and redundant evidence.


CONCLUSIONS OF LAW

1.  The RO's August 1978 decision is final as to the claim 
for service connection for pes planus with calluses. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 
3.104(a), 20.302 (2000).

2.  The additional evidence received subsequent to the August 
1978 RO decision which denied the appellant's application to 
reopen his claim for service connection for pes planus with  
calluses is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 3.310 (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

3.  The RO's December 1978 decision is final as to the claim 
for service connection for hypertension. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(2000).

4.  The additional evidence received subsequent to the 
December 1978 RO decision which determined that no change was 
warranted in the veteran's claim for service connection for 
hypertension is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 3.310 (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's separation 
examination in October 1974, his feet were evaluated as 
normal.  His blood pressure was measured at 144/90.  On the 
veteran's report of medical history form from October 1974, 
he placed a check in the no box in response to whether he had 
or had ever had foot trouble or high blood pressure.  

In a statement received in September 1977, the veteran 
asserted that he had high blood pressure in October 1974.  He 
stated that he had been to a VA hospital where he had been 
diagnosed with high blood pressure.  

The veteran was seen at the VA Medical Center in February 
1978.  His blood pressure was 150/108.  

The veteran underwent a VA examination in May 1978.  The 
veteran stated that in 1969 or 1970, he had a gradual onset 
of tired aching feet.  He was told he had flat feet and was 
given arch support, with some help.  Diagnoses were bilateral 
pes planus, severe with tender  calluses, and bilateral 
hallux valgus, moderately severe.  

The veteran's claim for service connection for hypertension 
and pes planus with  calluses was denied by the RO in August 
1978.  It was noted that the service medical records appeared 
to be incomplete after two attempts to secure the complete 
records.  It was determined that a single elevated blood 
pressure reading without any diagnosis or any evidence of 
sustained elevated blood pressure reading and no definitive 
diagnosis until 4 years after discharge was not sufficient to 
grant service connection for hypertension.  It was noted that 
service medical records were negative for any complaints, 
symptoms, or diagnosis of the feet. 

Copies of VA treatment records were submitted in December 
1978.  They show that the veteran was seen for hypertension 
in September 1978.  

By rating decision dated December 1978, the RO determined 
that no change was warranted in the veteran's claim for 
service connection for hypertension.  

A number of private treatment records from the 1980s were 
submitted in January 1993.  They show that the veteran was 
treated for hypertension during this time.  

The veteran was afforded a hearing before the RO in August 
1995, a transcript of which has been associated with the 
claims folder.  He stated that he found out he had 
hypertension the day before he left service.  

Copies of VA treatment records were submitted from 1995 to 
1997.  They show that the veteran was diagnosed with 
hypertension during this time.  The RO had requested copies 
of treatment records from November 1975 for any conditions 
and the 1986 foot surgery, but these were the only VA 
treatment records submitted.  

The veteran was afforded a Board hearing in March 1997, a 
transcript of which has been associated with the claims 
folder.  The veteran stated that he had hypertension at 
discharge.  He could not pinpoint exactly when he first 
started taking medication for hypertension.  He stated that 
he had his calluses trimmed in service.  He stated that he 
underwent foot surgery at a VA hospital in 1986.  

The veteran underwent a VA cardiology examination in November 
1997.  The veteran gave a history of hypertension for the 
last 25 years.  It was noted that the veteran's claims file 
was examined, and that the earliest entry that could be found 
of the veteran having high blood pressure was February 1978 
when a reading of 150/108 was recorded.  Diagnosis was 
uncontrolled hypertension with EKG evidence of left 
ventricular hypertrophy.  


Analysis

As noted above, the Court vacated the Board's February 2001 
decision which determined that new and material evidence had 
not been submitted to reopen the claims of service connection 
for hypertension and bilateral pes planus with calluses.  The 
decision was vacated so that the provisions of the VCAA, 
Publ. L. No. 106-475, 114 Stat. 2096 (2000) could be 
considered.  This Act, which the President signed into law on 
November 9, 2000, contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (codified, as amended at 38 U.S.C.A. § § 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Publ. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act were 
recently promulgated.  See 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. § 3.159).  

The veteran's request to reopen his claims for service 
connection for pes planus and hypertension was filed with VA 
in 1992.  Thus, the claims have been under development for 
many years.  In the course of developing these claims, VA has 
provided the veteran with information about the nature of the 
evidence and information needed to substantiate the claims, 
and VA has assisted the veteran in obtaining such evidence 
and information.  In January 1993, the RO notified the 
veteran that copies of his medical records had been requested 
from Group Health Associates, and the RO explained to the 
veteran that he could assist in obtaining the records by 
asking his medical care providers to send the records to VA.  
In May 1995, the RO sent the veteran a statement of the case, 
which included a summary of the evidence reviewed by the RO, 
an explanation of the applicable VA laws and regulations, and 
a statement of the reasons for denying the requests to reopen 
the claims.  The veteran had an opportunity to explain his 
case and provide information and evidence at a VA hearing at 
the RO in August 1995.  Following the hearing, the RO sent 
the veteran a supplemental statement of the case, including 
additional information about the disposition of his request 
to reopen the claims.  In March 1997, the veteran testified 
at a hearing before the Board of Veterans' Appeals.  At the 
hearing, the veteran and his wife presented testimony as well 
as additional documents in support of the claims. The Board 
remanded the case for the purpose of assisting in the 
development of the evidence by acquiring additional medical 
records and having the veteran scheduled for a VA 
examination.  In September 1999, the RO sent the veteran 
another supplemental statement of the case, which included 
further information about the disposition of the claims.  In 
February 2001, the Board of Veterans' Appeals issued a 
decision denying the veteran's request to reopen the claims.  
Although the February 2001 decision has been vacated, the 
veteran has had an opportunity to read that decision, which 
included findings of fact, conclusions of law, an an 
explanation of the application of the VA laws and regulations 
to the facts and evidence of the case.

In view of the years of development outlined above, the 
veteran has been made aware of the information and evidence 
needed to substantiate his claims, and he has been provided 
with information as to how VA could assist him in acquiring 
the needed information and evidence.  At present there is no 
resaonable possibility that further assistance would aid in 
substantiating the claims.  Under these ircumstances, a 
remand is not needed for further development to satisfy the 
notice and duty to assist requirements of VCAA.

As noted above, in August 1978, the RO denied the veteran's 
claim for service connection for pes planus with  calluses.  
In December 1978, the RO referred to the August 1978 RO 
decision, and stated that no change was warranted in the 
veteran's claim for service connection for hypertension.  
Under applicable laws and VA regulations, these decisions are 
final, and the veteran's claims may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (2001).  

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219.  It is noted that 
under recent legislation, the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim be submitted before VA is 
required to assist the claimant is no longer required.  
Veterans Claims Assistance Act of 2000, Publ. L. No. 106-475, 
§ 3 (a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained further below, the evidence added in 
support of the request to reopen the veteran's two claims is 
entirely cumulative and redundant, and, therefore, fails to 
meet the standard for "new" evidence under 38 C.F.R. § 3.156.  
For this reason, there is no need to assess the materiality 
of the evidence.  Accordingly, the changes in law resulting 
from Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), do not 
affect the outcome of this decision. 

The evidence associated with the claims folder subsequent to 
the August 1978 RO decision denying service connection for 
pes planus with calluses consists of testimony during the 
veteran's March 1997 Board hearing that he had his calluses 
trimmed in service and that he underwent foot surgery at a VA 
hospital in 1986.  Efforts to obtain the VA records were 
unsuccessful.  In addition, regarding the veteran's 1986 foot 
surgery, it is noted that the veteran had already been 
diagnosed with pes planus and calluses prior to the RO's 
August 1978 decision.  

Regarding the veteran's statement that he had his calluses 
trimmed in service, such statement is slightly different from 
statements that the veteran had previously made about 
treatment for his feet he received in service.  At the 
veteran's May 1978 examination, he stated that in 1969 or 
1970, he had a gradual onset of tired aching feet, and was 
given arch support.  While the veteran had never specifically 
asserted that he had his calluses trimmed in service, he had 
asserted that he was treated for his feet in service.  
Accordingly, the veteran's statement is determined to be 
"cumulative and redundant," and can not be considered 
"new" evidence pursuant to 38 C.F.R. § 3.156.  

The evidence associated with the claims folder subsequent to 
the December 1978 RO decision determining that no change was 
warranted in the veteran's claim for service connection for 
hypertension can be divided into two different categories.  
There is evidence showing continued post-service treatment 
for hypertension, and there are statements relating to 
treatment the veteran received for hypertension in service.  

The evidence showing continued post-service treatment for 
hypertension consists of private treatment records from the 
1980s, VA records from 1995 to 1997, and a VA examination 
from November 1997.  All of these items of evidence were 
submitted by the veteran subsequent to the December 1978 RO 
decision, and relate entirely to facts that were already 
established by the appellant prior to the December 1978 RO 
decision.  That is to say, there was already medical evidence 
prior to December 1978 showing that the veteran suffered from 
hypertension

The second type of evidence submitted consists of testimony 
by the veteran at his August 1995 hearing and March 1997 
hearing that he found out he had hypertension the day before 
he left service, and that he had hypertension at discharge.  
The testimony from the veteran is similar to a statement the 
veteran made in September 1977 when he asserted that he had 
high blood pressure in October 1974 (it is noted that the 
veteran left service in October 1994).  Accordingly, the 
veteran's testimony is determined to be "cumulative and 
redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  

The appellant has merely added redundant evidence regarding 
treatment he received for his feet in service, treatment he 
received for his hypertension after service, and statements 
regarding when he developed hypertension.  Because the 
evidence added to the record is cumulative and redundant, the 
evidence cannot meet the test for new evidence, as defined in 
38 C.F.R. § 3.156, and no further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  Smith v. West, 12 Vet. App. 312, 315 (1999).  In 
the absence of new evidence, the request to reopen the claims 
of service connection for pes planus with calluses and 
hypertension necessarily falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the request 
to reopen the veteran's two claims must be denied.  


ORDER

New and material evidence having not been presented, the 
claims for service connection for bilateral pes planus with 
calluses and hypertension are not reopened; the appeal is 
denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

